UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 12, 2010 White River Capital, Inc. (Exact name of registrant as specified in its charter) Indiana 000-51493 35-1908796 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6051 El Tordo, P.O. Box 9876, Rancho Santa Fe, California (Address of principal executive offices) (Zip Code) (858) 997-6740 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. White River Capital, Inc. (“White River”) has agreed to pay John M. Eggemeyer, White River’s Chairman of the Board and Chief Executive Officer, an annual base salary of $175,000, effective as of January 1, 2010.Mr. Eggemeyer’s salary is payable pursuant to an unwritten arrangement with White River.Mr. Eggemeyer does not have a written employment agreement with White River. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Date:March 12, 2010 White River Capital, Inc. By: /s/ Martin J. Szumski Name: Martin J. Szumski Title: Chief Financial Officer
